Title: To George Washington from John Jay, 23 September 1779
From: Jay, John
To: Washington, George


        
          Sir
          Ph[iladelphi]a 23d Sep. 1779
        
        I have had the Pleasure of recg your Exys Favors of the 14 and 18 Inst. with the Papers mentiond in them.
        The enclosed, is a Copy of an Act of Congress of the 22d Inst. directing the North Carolina Troop to proceed by Land to South Carolina. With perfect Respect & Esteem I have the Honor to be your Exys most obt Servt.
      